          Case 2:20-cv-01831-NR Document 13 Filed 11/25/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                       :
NICOLE ZICCARELLI,                                     :
                                                       :
                              Plaintiffs,              :         NO. 2:20-cv-01831-NR
                                                       :
               v.                                      :
                                                       :
THE ALLEGHENY COUNTY BOARD OF                          :
ELECTIONS, et al.,                                     :
                                                       :
                              Defendants.              :
                                                       :

                                            ORDER

       AND NOW, this            day of                 , 2020, it is hereby ORDERED and

DECREED that Michele D. Hangley, Esquire, is admitted pro hac vice to the United States

District Court for the Western District of Pennsylvania, in the above-captioned matter only.

                                             BY THE COURT:




                                                                               J.
          Case 2:20-cv-01831-NR Document 13 Filed 11/25/20 Page 2 of 8



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                       :
NICOLE ZICCARELLI,                                     :
                                                       :
                             Plaintiffs,               :        NO. 2:20-cv-01831-NR
                                                       :
              v.                                       :
                                                       :
THE ALLEGHENY COUNTY BOARD OF                          :
ELECTIONS, et al.,                                     :
                                                       :
                             Defendants.               :
                                                       :
                       MOTION FOR ADMISSION PRO HAC VICE

       Michele D. Hangley, undersigned counsel for Defendant Kathy Boockvar, in her official

capacity as the Secretary of the Commonwealth of Pennsylvania, hereby moves that Michele D.

Hangley be admitted to appear and practice in this Court in the above-captioned matter as

counsel pro hac vice for Defendant Kathy Boockvar, in her official capacity as the Secretary of

the Commonwealth of Pennsylvania, pursuant to LCvR 83.2 and LCvR 83.3 and this Court’s

Standing Order Regarding Pro Hac Vice Admissions dated May 31, 2006 (Misc. No. 06-151).

       In support of this motion, undersigned counsel attaches the Affidavit of Michele D.

Hangley in Support of Motion for Admission Pro Hac Vice filed herewith, which, it is averred,

satisfies the requirements of the foregoing Local Rules and Standing Order.

                                            Respectfully submitted,

Dated: November 25, 2020                    HANGLEY ARONCHICK SEGAL PUDLIN &
                                            SCHILLER

                                            By:     /s/ Michele D. Hangley
                                                   Michele D. Hangley (I.D. No. 82779)
                                                   One Logan Square, 27th Floor
                                                   Philadelphia, PA 19103-6933
                                                   T: 215 568-6200
                                                   F: 215 568-0300
Case 2:20-cv-01831-NR Document 13 Filed 11/25/20 Page 3 of 8



                                 E: mhangley@hangley.com


                          Counsel for Defendant Kathy Boockvar, in her
                          official capacity as the Secretary of the
                          Commonwealth of Pennsylvania




                             2
          Case 2:20-cv-01831-NR Document 13 Filed 11/25/20 Page 4 of 8




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                      :
NICOLE ZICCARELLI,                                    :
                                                      :
                             Plaintiffs,              :        NO. 2:20-cv-01831-NR
                                                      :
              v.                                      :
                                                      :
THE ALLEGHENY COUNTY BOARD OF                         :
ELECTIONS, et al.,                                    :
                                                      :
                             Defendants.              :
                                                      :
                               CERTIFICATE OF SERVICE

       I, Michele D. Hangley, certify that on November 25, 2020, a true and correct copy of the

motion for Admission Pro Hac Vice was filed electronically and is available for viewing and

downloading from the ECF system.



                                                   /s/ Michele D. Hangley
                                                   Michele D. Hangley
            Case 2:20-cv-01831-NR Document 13 Filed 11/25/20 Page 5 of 8




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                        :
NICOLE ZICCARELLI,                                      :
                                                        :
                              Plaintiffs,               :        NO. 2:20-cv-01831-NR
                                                        :
               v.                                       :
                                                        :
THE ALLEGHENY COUNTY BOARD OF                           :
ELECTIONS, et al.,                                      :
                                                        :
                              Defendants.               :
                                                        :

               AFFIDAVIT OF MICHELE D. HANGLEY IN SUPPORT OF
                     MOTION FOR ADMISSION PRO HAC VICE

       I, Michele D. Hangley, make this affidavit in support of the motion for my admission to

appear and practice in this Court in the above-captioned matter as counsel pro hac vice for

Defendant Kathy Boockvar, in her official capacity as the Secretary of the Commonwealth of

Pennsylvania, pursuant to LCvR 83.2 and LCvR 83.3 and this Court’s Standing Order Regarding

Pro Hac Vice Admissions dated May 31, 2006 (Misc. No. 06-151).

       I, Michele D. Hangley, being duly sworn, do hereby depose and say as follows:

       1.      I am a Shareholder of the law firm of Hangley Aronchick Segal Pudlin & Schiller.

       2.      My business address is One Logan Square, 18th & Cherry Streets, 27th Floor,

               Philadelphia, Pennsylvania 19103.

       3.      My Pennsylvania bar identification number is 82779.

       4.      I am a member in good standing of: (1) the Bar of the Commonwealth of

               Pennsylvania; (2) the Bar of the State of New Jersey; (3) the United States District

               Court for the Eastern District of Pennsylvania; (4) the United States District Court
            Case 2:20-cv-01831-NR Document 13 Filed 11/25/20 Page 6 of 8




               for the Middle District of Pennsylvania; and (5) the United States Court of

               Appeals for the Third Circuit.

       5.      A current certificate of good standing from the Supreme Court of Pennsylvania is

               attached to this Affidavit as Exhibit A.

       6.      There are no disciplinary proceedings pending against me in any jurisdiction and

               no discipline has previously been imposed on me in any jurisdiction.

       7.      I attest that I am a registered user of ECF in the United States District Court for

               the Western District of Pennsylvania.

       8.      I attest that I have read, know and understand the Local Rules of Court for the

               United States District Court for the Western District of Pennsylvania

       9.      Based upon the foregoing, I respectfully request that I be granted pro hac vice

               admission in this matter.

       I certify and attest that the foregoing statements made by me are true. I am aware that if

any of the foregoing statements made by me are false, I am subject to the punishment.



Dated: November 25, 2020                        /s/ Michele D. Hangley
                                                Michele D. Hangley




                                                  2
Case 2:20-cv-01831-NR Document 13 Filed 11/25/20 Page 7 of 8




                  EXHIBIT A
Case 2:20-cv-01831-NR Document 13 Filed 11/25/20 Page 8 of 8
